 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   Nevada Bar No. 13644

 4   TROY K. FLAKE
     Deputy Civil Chief
 5   501 Las Vegas Boulevard South, Suite 1100
 6   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 7   Facsimile: 702-388-6787
     Email: troy.flake@usdoj.gov
 8
 9   EUGENE HANSEN
     JOHANNA M. FRANZEN
10   ANTHONY C. GENTNER
     MARK C. ELMER
11
     Trial Attorneys, U.S. Department of Justice
12   Environment & Natural Resources Division
     P.O. Box 7611, Ben Franklin Station
13   Washington, DC 20044-7611
     Telephone: 202-616-3129
14
     Facsimile: 202-514-8865
15   Email: eugene.hansen@usdoj.gov
            johanna.franzen@usdoj.gov
16          anthony.gentner@usdoj.gov
17          mark.elmer@usdoj.gov

18   Attorneys for the United States
19                                UNITED STATES DISTRICT COURT
20                                     DISTRICT OF NEVADA
21   UNITED STATES OF AMERICA,
22                       Plaintiff,                Case No. 2:15-cv-01743-MMD-NJK
23                  v.
24   400 ACRES OF LAND, more or less,              JOINT PROPOSED SCHEDULING
     situate in Lincoln County, State of Nevada;   ORDER
25   and JESSIE J. COX, et al.,
26                       Defendants.
27
28

                                                   1
 1          Pursuant to this Court’s September 9, 2019 minute entry (ECF No. 501), Plaintiff United
 2   States of America, Defendant Sheahan Landowners, and Defendant Tanis Landowners
 3   (collectively the “Parties”) hereby submit this joint proposed scheduling order:
 4
             Deadline/Date                     Event
 5
             11/01/2019                        Motions in Limine
 6
             11/06/2019                        Plaintiff provides to Defendants (a) draft
 7                                             proposed site visit instructions/script and (b)
 8                                             draft proposed Commissioner instructions
                                               (not filed with Court)
 9
             11/15/2019                        Oppositions to Motions in Limine
10
             11/20/2019                        Rule 26(a)(3) Pretrial Disclosures (not filed
11
                                               with Court)
12
             11/22/2019                        Reply briefs in further support of Motions in
13                                             Limine
14           12/18/2019                        Joint Pretrial Order, including objections to
15                                             Rule 26(a)(3) Disclosures

16           01/18/2020                        Lawyers-only site visit to finalize proposed
                                               site visit instructions/script
17
18           01/31/2020                        File joint (a) proposed site visit
                                               instructions/script and (b) proposed
19                                             Commissioner instructions, including any
                                               objections
20
             02/07/2020 (10:00 a.m.)           Trial begins in Las Vegas with opening
21
                                               statements (no witnesses)
22
             02/08/2020                        Site visit with Commissioners and Court
23
             02/10/2020 (9:00 a.m.)            Trial continues with witnesses (the Parties
24
                                               request that 10 court days (excluding
25                                             opening statements, closing arguments, and
                                               site visit) be available for trial)
26
             30 days after service of trial    Proposed findings of fact (FOF) and
27           transcripts                       conclusions of law (COL) provided to
28                                             Commission, if so requested

                                                       2
 1
              30 days after deadline for      Commission’s Rule 71.1(h)(2)(D) Report
 2            FOF/COL if requested,
              otherwise 30 days after
 3            service of trial transcripts
 4            30 days after Commission        Objections to Commission’s Report
 5            files its Rule 71.1(h)(2)(D)
              Report
 6
 7
            The Tanis Landowners, including their legal counsel, need not attend the trial in person.
 8
     However, whether or not they attend, the Tanis Landowners acknowledge that they will be
 9
     bound by the trial’s result.
10
            The Parties will make themselves available for a final pre-trial conference as scheduled
11
     by the Court and for any argument or other proceedings as requested by the Commission.
12
            WHEREFORE, the Parties respectfully request that the Court approve the Parties’
13
     proposed scheduling order.
14
15
                                                 Respectfully submitted,
16
17
18                                               FOR THE UNITED STATES OF AMERICA
19
20                                               /s/ Mark C. Elmer
                                                 EUGENE HANSEN
21                                               JOHANNA M. FRANZEN
                                                 ANTHONY GENTNER
22                                               MARK C. ELMER
23                                               Trial Attorneys
                                                 U.S. Department of Justice
24
25
26
27
28

                                                     3
 1                               FOR THE SHEAHAN LANDOWNERS
 2
 3                               /s/ Autumn L. Waters
                                 KERMITT L. WATERS, Bar No. 2571
 4                               JAMES J. LEAVITT, Bar No. 6032
                                 MICHAEL A. SCHNEIDER, Bar No. 8887
 5                               AUTUMN L. WATERS, Bar No. 8917
 6                               704 South Ninth Street
                                 Las Vegas, Nevada 89101
 7                               Telephone: (702) 733-8877
                                 Email: jim@kermittwaters.com
 8
 9                               Counsel for Defendant Sheahan Landowners

10
11
                                 FOR THE TANIS LANDOWNERS
12
13                               /s/ John R. Funk
                                 MARK H. GUNDERSON, Bar No. 2134
14                               JOHN R. FUNK, Bar No. 12372
15                               AUSTIN K. SWEET, Bar No. 11725
                                 3895 Warren Way
16                               Reno, Nevada 89509
                                 Telephone: (775) 829-1222
17                               Email: jfunk@gundersonlaw.com
18
                                 Counsel for Defendant Tanis Landowners
19
20
21                               IT IS SO ORDERED:
22
23
     Dated: September 12, 2019   _____________________________
24                               MIRANDA M. DU
                                 UNITED STATES DISTRICT JUDGE
25
26
27
28

                                   4
          Case 2:15-cv-01743-MMD-NJK Document 505 Filed 09/12/19 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on September 12, 2019, I served the foregoing Joint Proposed
 3   Scheduling Order on all parties who have appeared in this action using the Court’s case
 4   management/electronic case filing system. In addition, I hereby certify that on September 12,
 5   2019 the United States sent a copy of the foregoing Joint Proposed Scheduling Order via U.S.
 6   mail to the following defendants:
 7          Sandra Sears-Lavallee
 8          1172 Skyline Road
            Henderson, NV 89002                                 Melanie Goodpasture
 9                                                              P.O. Box 7044
            John B. Sheahan                                     Cotati, CA 94931
10          Address unknown
11                                                              House Rabbit Society
            Deborah Lynn Sheahan                                c/o Anne Martin (Registered Agent)
12          4662 Gabriel Drive                                  148 Broadway
            Las Vegas, NV 89121                                 Richmond, CA 94804
13
14          Diane Sibley-Origlia                                Animal Place
            1615 Via Romero                                     c/o Kim Sturla (Registered Agent)
15          Alamo, CA 94507                                     17314 McCourtney Road
                                                                Grass Valley, CA 95949
16
            Katherine Kell
17          c/o Stanley Pedder                                  Hui Chu Poole
            3445 Golden Gate Way                                165 Lakewood Road
18          Lafayette, CA 94549                                 Walnut Creek, CA 94598
19
            Debbie DeVito                                       Amy Sears
20          c/o Stanley Pedder                                  P.O. Box 71
            3445 Golden Gate Way                                Pioche, NV 89043
21          Lafayette, CA 94549
22
23
                                                         /s/ Mark C. Elmer
24                                                       MARK C. ELMER
25
26
27
28

                                                     5
